Citation Nr: 1820516	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-21 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for compensation under 38 U.S.C. 1151 for a right eye injury.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran, spouse, and A.P.


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from July 1964 to April 1970.

This matter comes to the Board of Veterans'Appeals (Board) on appeal from a July 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A videoconference hearing was held before the undersigned regarding the above-mentioned issue in November 2017. A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in the procurement of relevant treatment records. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). The Veteran reported at his November 2017 hearing that he receives treatment for his eyes every 3-6 months at Metrolina Eye Associates, with his last examination being a couple weeks prior to the hearing. A June 2016 letter from Dr. S.P. at Metrolina Eye Associates stated he has treated the Veteran since May 2014. In the claims file, there is an incomplete May 2014 treatment record and a June 2016 treatment record from Metrolina Eye Associates. It does not appear sufficient attempt was made by VA to retrieve a complete copy of these treatment records. These records are necessary to properly adjudicate whether an increased rating should be assigned for any stage during the appeal period. 

In addition, at the November 2017 hearing, the Veteran reported his service-connected right eye continued to have no more than light perception, and his left eye vision had worsened since his last VA examination. The Veteran is entitled to a new VA examination where there is competent evidence that the condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for his bilateral eye injuries, which is not already associated with the claims file, and to provide any releases necessary for VA to secure such records of treatment or evaluation. Specifically, a release from Metrolina Eye Associates should be requested.

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran.

2. After the above records development is completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his bilateral eye injuries. The claims file must be made available to and reviewed by the examiner prior to the examination. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Upon completion of the VA examination, the AOJ should review the examiner's reports to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2017).

4. Upon completion of the above actions, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental SOC and allow the Veteran and his representative the opportunity to respond. Thereafter, this case should be returned to the Board for further appellate review, if in order.












The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




